813 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tobias ASHLEY, Regina Ann Lee, Plaintiffs-Appellants,v.UNITED STATES DISTRICT COURT, Defendant-Appellee.
No. 86-6574.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1986.Decided Sept. 9, 1986.

Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Tobias Ashley, Regina Ann Lee, appellants pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing as frivolous Tobias Ashley's civil action against the United States District Court for allegedly depriving his common law wife of $912 seized at the time of his arrest is without merit.


2
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Ashley v. United States District Court, C/A No. 85-5018-R (D.Md., Jan. 30, 1986).


3
AFFIRMED.